UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6933



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ANTHONY MARCELLUS BAKER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:94-
cr-00361-PJM-l; 8:08-cv-01102-PJM-l)


Submitted:   August 21, 2008                 Decided:   August 27, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Marcellus Baker, Appellant Pro Se.    Rod J. Rosenstein,
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony Marcellus Baker appeals the district court’s

orders denying his motion for modification of sentence, 18 U.S.C.A.

§ 3582(c)(2) (West 2000 & Supp. 2008).   We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court. United States v. Baker, Nos.

8:94-cr-00361-PJM-l; 8:08-cv-01102-PJM-l (D. Md. filed May 1, 2008

and entered May 2, 2008; May 9, 2008).*      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




     *
      To the extent that Baker seeks to raise his claims by way of
a 28 U.S.C. § 2255 (2000) motion, the district court properly noted
that he must first obtain authorization from this court pursuant to
28 U.S.C. § 2244 (2000).

                                2